DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claim 72-108 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1- 71 of U.S. Patent No. 10,804,680. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality. 

Patent
10,804,680
Instant Application
17/069,339
1. A high power, high brightness laser system, comprising: a. a plurality of laser diodes, each having a power of not less than 0.25 W, wherein each of the plurality of laser diodes is configured to provide a laser beam along a laser beam path; b. a common external cavity shared by each of the plurality of laser diodes; c. a collimating optic in the laser beam paths for creating parallel beams from each of the plurality of laser diodes; d. a beam combination optic in the common external cavity and in the laser beam paths; wherein the beam combination optic determines the wavelength of each laser diode and aligns each laser beam path from the plurality of laser diodes to be co-linear and overlapping in space, whereby a composite output laser beam is provided; and, e. the spatial brightness of the composite output laser beam is n times the brightness of any single laser diode in the plurality of laser diodes, where spatial brightness is defined as the combined power divided by the aperture-divergence product.
72. (New). A method of processing a material using a high power, high brightness laser system, the method comprising: a. generating a laser beam from a laser system comprising: i. a plurality of laser diodes, each having a power of not less than 0.25 W, wherein each of the plurality of laser diodes is configured to provide a laser beam along a laser beam path; ii. a collimating optic in the laser beam paths for creating parallel beams from each of the plurality of laser diodes; iii. a beam combination optic in a common external cavity and in the laser beam paths; wherein the beam combination optic aligns each laser beam path from the plurality of laser diodes to be co-linear and overlapping in space, whereby a composite output laser beam is provided; and, iv. the spatial brightness of the composite output laser beam is n times the brightness of any single laser diode in the plurality of laser diodes, where spatial brightness is defined as the combined power divided by the aperture-divergence product; b. directing the laser beam at a material to be processed; and, c. processing the material.
30. A high power, high brightness laser system comprising: a. a plurality of N laser diodes, wherein each of the plurality of laser diodes is configured to provide a laser beam along a laser beam path at a laser beam power; wherein the laser beam path comprises an output propagation direction; b. a common external cavity shared by each of the plurality of laser diodes; c. a collimating optic in the output propagation direction laser beam paths for creating parallel beams from each of the plurality of laser diodes; d. a beam combination optic in the common external cavity and in the output propagation direction laser beam paths; e. wherein the beam combining optic comprises N−1 optical elements comprising optical coatings, whereby the optical elements redirect a portion of the optical spectrum of the laser beam from a laser diode in the plurality of laser diodes at an angle up to 90° with respect to the output propagation direction laser beam paths, thereby providing a composite output laser beam defining a brightness; and, f. whereby the brightness of the composite output laser beam is n times the brightness of any single laser diode in the plurality of laser diodes, where brightness is defined as the combined power divided by the aperture-divergence product.
85. (New) A method of processing a material using a high power, high brightness laser system, the method comprising: : a. generating a laser beam from a laser system comprising: i. a plurality of N laser diodes, wherein each of the plurality of laser diodes is configured to provide a laser beam along a laser beam path at a laser beam power; wherein the laser beam path comprises an output propagation direction; 4Serial No. 17/068,339Atty. Dkt. No. 84366.0011C1 2  Prel. Amend April 2, 2021ii. a collimating optic in the output propagation direction laser beam paths for creating parallel beams from each of the plurality of laser diodes; iii. a beam combination optic in the output propagation direction laser beam paths; iv. wherein the beam combining optic comprises N-1 optical elements comprising optical coatings, whereby the optical elements redirect a portion of the optical spectrum of the laser beam from a laser diode in the plurality of laser diodes at an angle up to 90,o with respect to the output propagation direction laser beam paths, thereby providing a composite output laser beam defining a brightness; and, v. whereby the brightness of the composite output laser beam is n times the brightness of any single laser diode in the plurality of laser diodes, where brightness is defined as the combined power divided by the aperture- divergence product; and, b. directing the laser beam at a material to be processed; and, c. processing the material.
40. (Original) A high power, high brightness laser system comprising:  8Serial No. 16/006,883Atty. Dkt. No. 84366.0011 (Nu 9a) Response to 6/10/19 RR December 10, 2019 a. a plurality of N laser diodes, wherein each of the plurality of laser diodes is configured to provide a laser beam along a laser beam path at a laser beam power; wherein the laser beam path comprises an output propagation direction; b. a common external cavity shared by each of the plurality of laser diodes; c. a collimating optic in the output propagation direction laser beam paths for creating parallel beams from each of the plurality of laser diodes; d. a beam combination optic in the common external cavity and in the output propagation direction laser beam paths; e. wherein the beam combining optic comprises N-1 optical elements f. wherein the optical elements consist of volume Bragg gratings and optical coatings elements, wherein the volume Bragg gratings and the optical coating elements follow each other along the laser beam paths; wherein an output light direction from the optical coating is up to 900 with respect to the output light direction from the volume Bragg grating, thereby providing a combined output laser beam defining a brightness; and, g. the brightness of the sum of the individual laser diode beams after being combined by the volume Bragg gratings and the optical coatings is n times brighter than that of an individual laser diode beam; wherein n = N or n = N-1, N is the number of individual laser diode beams, C is the number of optical coatings, and N / C is the number of individual laser diode beams being combined by the volume Bragg gratings.
98. (New) A method of processing a material using a high power, high brightness laser system, the method comprising: a. generating a laser beam from a laser system comprising: i. a plurality of N laser diodes, wherein each of the plurality of laser diodes is configured to provide a laser beam along a laser beam path at a laser beam power; wherein the laser beam path comprises an output propagation direction; ii. a collimating optic in the output propagation direction laser beam paths for creating parallel beams from each of the plurality of laser diodes; iii. a beam combination optic in the output propagation direction laser beam paths; iv. wherein the beam combining optic comprises N-1 optical elements; 7Serial No. 17/068,339Atty. Dkt. No. 84366.0011C1 2  Prel. Amend April 2, 2021 v. thereby providing a combined output laser beam defining a brightness; and, vi. the brightness of the sum of the individual laser diode beams after being combined by the beam combining optic is n times brighter than that of an individual laser diode beam; wherein n = N or n = N-1, N is the number of individual laser diode beams; b. directing the laser beam at a material to be processed; and, c. processing the material.


Regarding claims 73-84, 86-97, and 99-108, depending claims 73-84, 86-97, and 99-108 are rejected for the same reasons applied to independent claims since the limitations of depending claims 73-84, 86-97, and 99-108 are in the limitations of claims 1- 71 of U.S. Patent No. 10,804,680. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828